Katherine Gilmore filed an application for compensation with the Industrial Commission which was denied.
It appears that Gilmore was the principal of a grade school in the city of Toledo and tha+ on Friday afternoon she was driving home from the school in an automobile and whim so doing sustained bodily injuries by reason of a collision of a street car.
• The Common Pleas rendered judgment on a verdict for the Commission, which judgment was affirmed by the Court of Appeals.
Gilmore in the Supreme Court contends:
1. That she was acting in the scope of her employment at the time of her injury.
2. That the verdict was against the weight of the evidence.
3. That one of the nine jurymen signing the verdict was asleep during a portion of the trial.